Citation Nr: 0422584	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  99-08 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for attention deficit 
hyperactivity disorder (ADHD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to April 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

In a May 2003 decision, the Board denied the veteran's 
appeal.  He subsequently appealed this denial to the United 
States Court of Appeals for Veterans Claims (Court), and, in 
January 2004, the Court granted a Joint Motion for Remand of 
the his representative and the Secretary of Veterans Affairs 
(Secretary).  Consequently, the May 2003 Board decision has 
been vacated, and the case has been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has reviewed the January 2004 Joint Motion for 
Remand and finds that the veteran's representative and the 
Secretary have set forth two bases for the remand.

First, the veteran's representative and the Secretary cited 
the recent issuance of VAOPGCPREC 3-2003 (July 16, 2003), in 
which the VA Office of General Counsel (General Counsel) 
determined that the presumption of sound condition at entry 
into service, under 38 U.S.C.A. § 1111 (West 2002), may be 
rebutted only by (1) clear and unmistakable evidence that the 
disease or injury in question existed prior to service, and 
(2) evidence that the disease or injury was not aggravated by 
such service.  See also Cotant v. Principi, 17 Vet. App. 116 
(2003).  The veteran's representative and the Secretary 
asserted that this new precedent opinion must be addressed in 
the readjudication of the claim for service connection for 
ADHD.

The second basis for the Joint Motion for Remand was the 
determination that VA had not adequately addressed its duty 
to notify the veteran of the evidence required to 
substantiate his claim under 38 U.S.C.A. § 5103 (West 2002), 
as amended during the pendency of his appeal by the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Board observes 
that VA's responsibilities in this regard include providing a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claim and a description of which 
portion of that evidence (if any) was to be provided by the 
veteran and which portion VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Given such considerations, it is the determination of the 
Board that this case must be REMANDED for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  Then, after allowing the veteran a 
reasonable period of time in which to 
respond to the aforementioned letter, the 
issue of entitlement to service 
connection for ADHD should be 
readjudicated.  Such readjudication 
should incorporate consideration of 
VAOPGCPREC 3-2003 (July 16, 2003).  If 
the determination of this claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case (with 
the provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


